IN THE SUPREME COURT OF THE STATE OF DELAWARE

NATHAN MCNEIL,                         §
                                       §
      Defendant Below,                 §      No. 19, 2016
      Appellant,                       §
                                       §      Court Below—Superior Court
      v.                               §      of the State of Delaware
                                       §
STATE OF DELAWARE,                     §      Cr. ID No. 1302010193
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: January 25, 2016
                         Decided:   February 25, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                     ORDER

      This 25th day of February 2016, it appears to the Court that:

      (1)    On January 12, 2016, the Court received the appellant’s notice of

appeal from a November 23, 2015 Superior Court order denying his first motion

for postconviction relief. Under Supreme Court Rule 6(a)(iv), a timely notice of

appeal should have been filed on or before December 23, 2015.

      (2)    The Clerk issued a Supreme Court Rule 29(b) notice directing the

appellant to show cause why the appeal should not be dismissed as untimely filed.

In his response to the notice to show cause, the appellant stated that he filed a

timely notice of appeal from the November 23, 2015 order on December 23, 2015
as reflected in the docket for McNeil v. State, No. 696, 2015. There is no dispute

that this appeal is untimely, duplicative, and subject to dismissal. The appeal in

No. 696, 2015 was timely filed and remains pending.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                        2